Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 1 of 11 PageID #:
                                  12046



                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

UNITED STATES OF AMERICA                        §
                                                §   Case Number: 4:15-CR-00001-021
v.                                              §   Judge Mazzant
                                                §
FELIPA TORRES-LOPEZ (21)                        §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Sentence Reduction Under 18 U.S.C.

 § 3582(c)(1)(A) (Dkt. #1082). The Court, having considered the Motion, the response, the record,

 and the applicable law, finds that the motion must be DENIED.

                                          I. BACKGROUND

        On September 19, 2016, a jury found Defendant Felipa Torres-Lopez (“Torres-Lopez”)

 guilty of Conspiracy to Commit Money Laundering, a violation of 18 U.S.C. § 1956(h) (see Dkt.

 #729 at p. 2). The Court sentenced Torres-Lopez to 60 months’ imprisonment. Torres-Lopez is

 serving her sentence at FCI Dublin. See https://www.bop.gov/inmateloc/ (Register Number:

 23519-078). The Bureau of Prisons (“BOP”) projects she will be released on January 13, 2022.

 Id.

        Torres-Lopez seeks compassionate release based on her “high blood pressure, arthritis and

 severe obesity,” arguing they constitute “extraordinary and compelling reasons” to grant a sentence

 reduction (Dkt. #1082 at p. 5). The Government opposes the sentence reduction, arguing Torres-

 Lopez has not demonstrated “extraordinary and compelling reasons,” and that a sentence reduction

 is unwarranted based on the § 3553(a) factors (Dkt. #1092).

                                        II. LEGAL STANDARD

        A judgment of conviction imposing a sentence of imprisonment “constitutes a final
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 2 of 11 PageID #:
                                  12047



judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

§ 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

it finds: (1) a defendant “fully exhausted all administrative rights[;]” (2) “extraordinary and

compelling reasons warrant such a reduction[;]” (3) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission[;]” and (4) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

§ 3582(c)(1)(A).

         The First Step Act of 2018 made the first major changes to compassionate release since its

authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

defendant to move for compassionate release directly in district court after exhausting their

administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id.1 Through the First

Step Act, Congress sought to mitigate this by “increasing the use and transparency of

compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

         Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

determination. Congress never defined what constitutes “extraordinary and compelling,” but


1
  In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).

                                                          -2-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 3 of 11 PageID #:
                                  12048



rather delegated this determination to the Sentencing Commission.2                                By the text of

§ 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

issued by the Sentencing Commission.” However, since passage of the First Step Act, the

Sentencing Commission has not updated its guidelines on compassionate release. 3 This has

created significant disagreement across the country whether the pre-First Step Act policy statement

is still “applicable,” and thus binding on district courts.

         The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

§ 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,

we align with every circuit court to have addressed the issue.”). Under this new framework,

§ 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows

both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

now applies only when such motions are made by the BOP and is inapplicable when a

compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than

the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy


2
  In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
“Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
3
  The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                          -3-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 4 of 11 PageID #:
                                  12049



statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release”).

       Despite this newfound discretion, district courts are not without guidance in determining

whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

compelling” should be afforded “substantial deference . . . as such deference is consistent with the

intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

or other medical condition “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility[;]” (2) a defendant, who is at least 65 years

old, “is experiencing a serious deterioration in physical or mental health because of the aging

process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and

(3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

are similar to the reasons identified by the Sentencing Commission, but also include a list of factors




                                                 -4-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 5 of 11 PageID #:
                                  12050



like rehabilitation and circumstances of the offense. Id.4

         Building from this guidance, district courts across the country have identified additional

situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

warranting a sentence reduction when an inmate has an otherwise qualifying condition. See United

States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

rehabilitation). 5 If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

(identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

reduction). Second, courts consider any changes in law and the sentencing guidelines when

determining if a sentence is extraordinary. For example, courts grant compassionate release at a

remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

the sentence a defendant would receive today, can constitute an “extraordinary and compelling”

reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

§ 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a




4
  PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
5
  18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                         -5-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 6 of 11 PageID #:
                                  12051



case-by-case basis.6

         Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

§ 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

         (1) the nature and circumstances of the offense and the history and characteristics
             of the defendant;

         (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote respect for the law,
                      and to provide just punishment for the offense;

                  (B) to afford adequate deterrence to criminal conduct;

                  (C) to protect the public from further crimes of the defendant; and

                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

         (5) any pertinent [Sentencing Commission] policy statement . . .

         (6) the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

Id. § 3553(a).

                                                    III. DISCUSSION

         As noted above, Torres-Lopez moves for compassionate release based on her high blood

pressure, arthritis, and severe obesity. Torres-Lopez argues these medical conditions, coupled with

the ongoing COVID-19 pandemic, warrant a sentence reduction. The Government responds that



6
  See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                          -6-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 7 of 11 PageID #:
                                  12052



Torres-Lopez’s conditions are not severe enough to qualify for compassionate release.

         Although Torres-Lopez has met § 3582(c)(1)(A)’s exhaustion requirement, she has not met

the statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction

of her sentence. Torres-Lopez’s motion must therefore be denied.

A. Torres-Lopez Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

         Torres-Lopez’s compassionate release motion may only be considered if she first meets

§ 3582(c)(1)(A)’s exhaustion requirement. Courts may not consider a modification to a

defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

made by the Director of the BOP or by a defendant who has fully exhausted their administrative

remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

request. Id. 7

         Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

the Court may not consider their motion.


7
  BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                         -7-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 8 of 11 PageID #:
                                  12053



       On August 6, 2020, Torres-Lopez submitted a request to the warden at FCI Dublin, asking

for compassionate release (Dkt. #1092 at p. 2). The warden denied this request. Accordingly,

Torres-Lopez has met § 3582(c)(1)(A)’s exhaustion requirement.

B. Torres-Lopez Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and
   Compelling Reasons” Warrant a Sentence Reduction.

       Torres-Lopez’s compassionate release motion turns on her assertion that the risks to her

health associated with COVID-19—coupled with her high blood pressure, arthritis, and obesity—

constitute extraordinary and compelling reasons to reduce her sentence. Torres-Lopez’s assertion

fails, however, because her conditions are not severe enough to constitute “extraordinary and

compelling reasons” under § 3582(c)(1)(A)(i).

       The Court has discretion to decide whether Torres-Lopez’s conditions present

“extraordinary and compelling reasons” warranting a sentence reduction. See Shkambi, 993 F.3d

at 392–93. The Court is not bound by the Sentencing Commission’s policy statement and may

consider any relevant facts in evaluating Torres-Lopez’s condition of incarceration. Id. Typically,

courts consider whether a defendant suffers from a serious health condition, has a record of

rehabilitation, the nature and circumstances of a defendant’s offense, and whether a sentence is

based on outdated law. See Brooker, 976 F.3d at 238.

       Rehabilitation alone cannot support a claim for sentence reduction but may be considered

as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d at 237-

38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 20, 2020).

Here, the record is devoid of evidence indicating that Torres-Lopez has either completed or

attempted to complete any BOP adult education courses or programs during her incarceration.

Further, on September 17, 2020, Torres-Lopez had a disciplinary issue within the facility (Dkt.

#1092, Exhibit 1). While she has served more than 50% of her sentence, the record lacks proof


                                                -8-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 9 of 11 PageID #:
                                  12054



that Torres-Lopez has any family support or friends willing to assist her following her release.

Accordingly, the Court finds Torres-Lopez’s rehabilitative record does not support her release.

       When considering if a defendant’s health condition supports compassionate release, the

mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

(citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted

compassionate release based on COVID-19, a defendant must have a serious comorbidity and

evidence the facility is not effectively controlling the spread of the virus. See United States v.

Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

sentence.”).

       In the instant case, Torres-Lopez fails to show any health conditions that warrant

compassionate release. Torres-Lopez is not subject to a terminal illness, nor do Torres-Lopez’s

conditions substantially diminish her ability to provide self-care in prison. Torres-Lopez has

comorbidities of COVID-19, but her health appears stable at this time. Further, high blood

pressure, arthritis, and obesity are insufficient to constitute “extraordinary and compelling reasons”

alone unless combined with other extenuating circumstances. See United States v. Rodney, No. CR

10-102, 2021 WL 1267795, at *2 (E.D. La. Apr. 6, 2021) (holding that obesity does not rise to the

level of an extraordinary and compelling circumstance that would justify early release); see also

United States v. Mount, No. 4:14-CR-28 (20), 2021 WL 185309, at *4 (E.D. Tex. Jan. 19, 2021)

(denying a motion for compassionate release based on high blood pressure, wedged discs in the

back, an enlarged heart, and arthritis). Torres-Lopez has not indicated that she has any physical



                                                 -9-
Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 10 of 11 PageID #:
                                  12055



 restrictions, aside from those related to the successful management of her hypertension,

 constipation, arthritis, high blood pressure, and obesity by medical professionals. Her age of 58

 also does not support compassionate release.

         Absent COVID-19, Torres-Lopez would present no basis for compassionate release

 because her medical ailments are appropriately managed and do not impede her ability to provide

 self-care in the institution. Further, FCI Dublin reports only one active case among inmates and

 three    active    cases    among       staff.   Federal      Bureau     of    Prisons,    COVID-19         Cases,

 https://www.bop.gov/coronavirus/ (last visited June 23, 2021).                   The record does not show

 inadequate COVID-19 preventative measures at FCI Dublin. Accordingly, Torres-Lopez fails to

 present evidence demonstrating a serious risk to her health. Torres-Lopez’s records also indicate

 she has received both doses of the Moderna vaccine for COVID-19 on March 30, 2021, and on

 April 27, 2021.

         Weighing the evidence, Torres-Lopez’s rehabilitative efforts are deficient, and she fails to

 prove “extraordinary and compelling” reasons for sentence reduction under § 3582(c)(1)(A)(i)’s

 framework. See United States v. Stowe, No. CR H-11-803(1), 2019 WL 4673725, at *2 (S.D. Tex.

 Sept. 25, 2019) (citation omitted) (stating that the defendant generally “has the burden to show

 circumstances meeting the test for compassionate release”).8

         Under the rule of finality, federal courts may not “modify a term of imprisonment once it

 has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

 564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

 819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

 to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.


 8
  Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
 18 U.S.C. § 3553(a) factors support a sentence reduction.

                                                        -10-
    Case 4:15-cr-00001-ALM-CAN Document 1097 Filed 08/13/21 Page 11 of 11 PageID #:
                                      12056



     Because Torres-Lopez has failed to meet the controlling requirements for compassionate release

.    set forth in § 3582(c)(1)(A)(i), her Motion must be denied.9

                                                       IV. CONCLUSION

              It is therefore ORDERED that Defendant’s Motion for Sentence Reduction Under 18

     U.S.C. § 3582(c)(1)(A) (Dkt. #1082) is DENIED.

           SIGNED this 13th day of August, 2021.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




     9
       In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
     where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
     also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either
     the CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                             -11-
